By the Court,

Cbozier, C. J.
The only question presented upon which it is necessary to express an opinion, is whether the action was barred by the limitation provisions of the Code of 1858 % The limitation prescribed in that act, in such cases, was one year. The petition alleged the trespass complained of to have been committed March 29th, 1857, and the suit was commenced Eeb. 8th, 1859.
In the case of Elliot v. Lochnane, (1 Kans. 126,) this court held that the limitation clauses of the Code of 1858, which took effect April 1st of that year, applied to causes of action which had accrued prior to that time, upon which suit had not been brought. Being still of opinion that that was the proper construction of the act, we must hold that the right of action in the case at bar, was barred at the time the suit was commenced.
The judgment will be reversed and the cause sent back with instructions to the District Court to overrule the demurrer to the answer setting up the limitation.